c~ ,.,,,,;.;A;;;,~,;;,2~~;,;cSB~(R;,;.ev~.;;;;02;,.;,/0;;;8/2;;;;0,;,,;19"-)J;.;;u;;,dg:;.;;m,;;;en;;,,;ti;,;.n;;.•C;;cr~im;;;;in.;;;.al.;;.Pe;;,;tty'-'.C;;,,;a;;;,;se.;;(M~o;.;;d;;;;ific..;ed"'-)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _,._;_P:,ag"-e;.;!o;,;.;.;f
                                                                                                                                                                                                                                                              I ··:;--



                                                                 UNITED STATES DISTRICT COURT
                                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                        United States of America                                                                                  JUDGMENT IN A CRIMINAL CASE
                                                                 v.                                                                               (For Offenses Committed On or After November l, 1987)


                                                Vidal Leon-Ortiz                                                                                  Case Number: 3:19-mj-24377

                                                                                                                                                 Rebec~a C Fis 1
                                                                                                                                                 Defendant. 's Attorney


      REGISTRATION NO. 91470298
                                                                                                                                                                                                       FILED
      THE DEFENDANT:                                                                                                                                                                                 ·t'Ol l 8 2019
         lg] pleaded guilty to count(s) _I~of'...:C:::o~m~p~l'.'.'.ai:'..'.:·n'.:t_ _ _ _ _ _ _ _ _ _-4---1-™-iRK-··-,-1"11.'s.t
                                                                                                                          ~HS1FR«~~lfff-
        •       was found guilty to count( s)                                              SOUTHERN DISTRICT OF CALIFORNIA .
                after a plea of not guilty.                                                                             'UIT


                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                                       Nature of Offense                                                                                                                          Count Number(s)
      8: 1325                                               ILLEGAL ENTRY (Misdemeanor)                                                                                                                1
        •       The defendant has been found not guilty on count( s)
                                                                                                                                  -------------------
        •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                                     .1§\. TIME SERVED
                                                     /
                                                                                                                                       D _ _ _ _ _ _ _ _ _ _ days
                                                             '
         lg] Assessment: $10 WAIVED                                                lg] Fine: WAIVED
        lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notifythe court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                           Monday, November 18, 2019
                                                                                                                                           Date of Imposition of Sentence



                                                                                                                                           Il:l:11.iir:~OCK
                                                                                                                                           UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                                                                                            3:19-mj-24377
                                                                                                                                                                                                                                                                     I;
                                                                                                                                                                                                                                                                     J
